Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-26, 28-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 14-31 are directed to an abstract idea of organizing human activity and a mental process.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine, which is statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception.
Claim 14 recites, a method of indirectly determining an amount of a progressive jackpot which is displayed by a video display associated with an electronic gaming device, comprising the steps of:
receiving, at a jackpot monitoring system comprising a processor, a memory, machine-readable code stored in said memory and executable by said processor, and a database of progressive jackpot information, data representing an image displayed by said video display captured by an image capture device; 
converting, via said processor of said jackpot monitoring system, said data representing said image to symbols; 
identifying, via said processor of said jackpot monitoring system, one or more “$” symbols in said symbols; 
identifying, via said processor of said jackpot monitoring system, the presence of one or more numerical values adjacent to said one or more “$” symbols; 
determining, via said processor of said jackpot monitoring system, said amount of said progressive jackpot, said amount comprising said one or more numerical values; and storing, in said database, said amount of said progressive jackpot.

Claim 20 recites, a jackpot monitoring system configured to indirectly determine an amount of a progressive jackpot which is displayed by a video display associated with at least one electronic gaming device, comprising:
a controller, a memory and computer-readable code stored in said memory and executable by said processor to cause said controller to:
receive, from an image capture device, data representing an image displayed by said video display; 
convert said data representing said image to symbols; 
identify one or more “$” symbols in said symbols;
identify the presence of one or more numerical values adjacent to said one or more “$” symbols;
determine said amount of said progressive jackpot, said amount comprising said one or more numerical values; 
store, in a database, said amount and a time of said amount.

Claim 26 recites a jackpot monitoring system configured to indirectly determine an amount of a progressive jackpot which is displayed by a video display associated with an electronic gaming device, comprising: 
a downloadable software application, said downloadable software application comprising computer-readable code which, which is configured to be downloaded and stored in a memory of a mobile image capture device in order to cause a processor of said mobile image capture device to: 
obtain data representing capture an image of said video display; and 
transmit said data to a remote jackpot monitoring server; and
said remote jackpot monitoring server comprising a controller, a memory, a database, and computer-readable code stored in said memory and configured to cause said controller to:
convert said data representing said image to symbols;
identify one or more “$” symbols in said symbols; 
identify the presence of one or more numerical values adjacent to said one or more “$” symbols; 
determine said amount of said progressive jackpot, said amount comprising said one or more numerical values; and 
store said amount in a dataset in said database, said dataset including information regarding a time of said amount and information regarding said electronic gaming device.

The underlined limitations recite an abstract idea of organizing human activity. The claim recites how an image on a screen is obtained an analyzed to determine a prize amount for game. The identification of a prize is an organization of a game and therefore a method of organizing of human activity. In addition, the identification of a prize is part of a legal transaction and therefore a method of organizing of human activity
In addition, the underlined limitation recites an abstract idea of performing a mental process. The steps of identifying one or more “$” symbols in said symbols; identifying the presence of one or more numerical values adjacent to said one or more “$” symbols; and determining said amount of said progressive jackpot, said amount comprising said one or more numerical values are observation and evaluation steps that can be performed in the human mind.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 14-26, 28-34 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 14-26, 28-34 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. The claim recites a jackpot monitoring system to receive data representing an image displayed by a video display. The step of receiving data amounts to mere data gathering which is a form of insignificant extra solution activity. The jackpot monitoring system converts the data, identifies one or more $ symbols and the numerical values adjacent to the $ symbols and determine a jackpot amount.  These limitations merely describe the how the jackpot amount is determined or management of the game and the mental process of observer and evaluating the jackpot amount using g a generic or general-purpose computer. The use of a computer generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.

Claim 14 recites, receiving, at a jackpot monitoring system comprising a processor, a memory, machine-readable code stored in said memory and executable by said processor, and a database of progressive jackpot information, data representing an image displayed by said video display captured by an image capture device. As indicated about, the step of receiving data amounts to mere data gathering which is a form of insignificant extra solution activity. In addition, the courts have recognized that receiving data is well known or insignificant extra solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)

The recites: converting, via said processor of said jackpot monitoring system, said data representing said image to symbols. In addition, the claim indicates that processor is used to identify the symbols and determining the jackpot amount. The courts have recognized that converting data such as text using a computer is well known or insignificant extra solution activity.
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

The claim also recites storing, in said database, said amount of said progressive jackpot. The courts have recognized that storing data such is well known or insignificant extra solution activity.
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

In addition, Applicant specification recites the following.
[0023] The functionality and principles of the embodiments disclosed herein may be implemented by or with software programs, executable instructions and applications, operating in connection with computer hardware, such as data input/output or communication devices, data processing devices, display devices and data storage devices, which may be within the same housing or independent and connected remotely. It is expected that one of ordinary skill, notwithstanding the many design choices motivated by, for example, available time, current technology, and economic considerations, when guided by the concepts and principles disclosed herein will be readily capable of generating such software and executable instructions, including instructions regarding the capture, collection, communicating and/or processing of jackpot data relating to the jackpot bonusing systems, including progressive jackpot systems, and selecting appropriate hardware with minimal experimentation. Therefore, in the interest of brevity and minimization of any risk of obscuring the principles and concepts according to this embodiment of the invention, further discussion of such software and hardware, if any, will be limited to the essentials with respect to the principles and concepts used by the preferred or exemplary embodiments.
Applicant’s specification discloses that the capture of the jackpot data can be performed using available current technology in software and systems. 

Claims 20 and 26 incorporate similar limitations as claim 14 and is rejected for the same reasons as discussed above.  Claim 26 incorporate additional limitation of a mobile device configured to obtain data and transmit data. Obtaining and transmitting data are well-known or insignificant extra solution activity as indicated above.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 15-19, 21-25, 28-31 are directed to the type of image capturing device, the type of symbols, identifying information and generating information. The type of image capturing device are generic devices (mobile device surveillance camera). The image capturing device is a conventional device or can be any device such as a smart phone as indicated by Applicant’s specification (paragraphs 13, 29). Applicant’s specification also discloses that surveillance cameras can be existing surveillance systems and therefore well known (paragraph 16). The type of symbols and the steps of identifying information and generating information are abstract idea of performing a mental process or organization of human activity of managing a game. The claim limitations are not integrated into a practical applications. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea
Claims 32-33 are directed to the display device being an overhead or separate device from the gaming machine which is well known in the art (Slomiany, col. 8:46-52 discloses that in a typical group progressive game, the gaming machines are positioned as a group with an external overhead display of progressive jackpot meters). The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16405945, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 16405945 fails to provide support for the claim limitation of, identifying, via said processor of said jackpot monitoring system, one or more “$” symbols in said symbols; identifying, via said processor of said jackpot monitoring system, the presence of one or more numerical values adjacent to said one or more “$” symbols; store in a database a time of said amount and timestamp with said amount. Accordingly, claims 14-26, 28-34 are not entitled to the benefit of the prior application.


Claim Interpretation
Claim 26 recites a jackpot monitoring system configured to indirectly
determine an amount of a progressive jackpot which is displayed by a video display associated with an electronic gaming device, comprising:
a downloadable software application, said downloadable software application comprising computer-readable code which is configured to be downloaded and stored in a memory of a mobile image capture device in order to cause a processor of said mobile image capture device to:
obtain data representing capture an image of said video display; and
transmit said data to a remote jackpot monitoring server;
and
said remote jackpot monitoring server comprising a controller, a memory, a database, and computer-readable code stored in said memory.

Based on the location of the indentations, the claim will be interpreted that “said remote jackpot monitoring server” is a component of the jackpot monitoring system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2004/0106449) in view of Baumwald (US 2017/0091760). 

14. Walker discloses a method of indirectly determining an amount of a progressive jackpot which is displayed by a video display associated with an electronic gaming device (gaming device 110 in Fig. 1), comprising the steps of:
receiving, at a jackpot monitoring system (server 135 in Fig. 1) comprising a processor, a memory, machine-readable code stored in said memory and executable by said processor (505, 515, 520 in Fig. 5), and a database of progressive jackpot information (Walker discloses that the database receives “progressive jackpot information” from the information deriving device and therefore stores the information; paragraphs 56-58, 132, 188-189, 195. Payout information is received and the payout can be a progressive jackpot; paragraphs 101-102, 137, 306), data representing an image displayed by said video display captured by an image capture device (information deriving device 125 comprising a camera to capture the display of the gaming device; paragraphs 40, 52, 53, 120, 131-132);
converting and determining, via said processor of said jackpot monitoring system said data representing said image to jackpot amount, said amount comprising said one or more numerical values (The information deriving device reads information directly from the display to determine the payout and payout information and therefore converts the image data to digital data and determines the payout amount and information; paragraphs 101-102, 137); and
storing, in said database, said amount of said progressive jackpot (information deriving device communicates information to the information deriving device server to be stored, paragraphs 56-58)
Walker discloses the claimed invention as discussed above but fails to teach converting, via said processor of said jackpot monitoring system, said data representing said image to symbols; identifying, via said processor of said jackpot monitoring system, one or more “$” symbols in said symbols; identifying, via said processor of said jackpot monitoring system, the presence of one or more numerical values adjacent to said one or more “$” symbols. Nevertheless, such modification would been obvious to one of ordinary skilled in the art. Optical character recognition is a well-known technology that determines text and symbols from images. In an analogous art to capturing images and determining data from the images, Baumwald discloses a method of an image of text and identifying the currency and the numerical symbol to determine the amount according to its currency (abstract). More specifically, Baumwald discloses than an OCR dictionary is used to convert the text images to numerical information and currency symbols (i.e. USD $) (paragraphs 37, 40). The OCR routine recognizes a series of non-numerical symbols and numbers within the analysis image (paragraph 49). The system identifies the currency symbol (i.e. $ symbol) to determine the type of and the numerical values adjacent to the currency symbol to determine the value amount in a particular currency. This information is used to convert the amount in one currency to another currency (abstract, paragraphs 37, 49-50, 53). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Walker’s invention and  convert the image data into symbols, identify one or more “$” symbols, identify the presence of one or more numerical values adjacent to the one or more “$” symbols; and determine said amount of said progressive jackpot in order to provide the predictable result of determining the value amount of the jackpot in US currency using well-known optical character recognition technology.

15. Walker discloses the method of claim 14, wherein said image capturing device comprises a mobile device (Information deriving device may be mobile, phone; paragraphs 132, 554.).

16. Walker discloses the method of claim 14, wherein said image capture device comprises a surveillance camera (information deriving device may be surveillance security camera, paragraph 137).

Claims 20-22. See rejection above.

Claims 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2004/0106449) in view of Baumwald (US 2017/0091760) as applied to claims 14, 20, above, and further in view of Casey (US 5,140,650).

17, 23. Walker in view of Baumwald discloses the claimed invention of analyzing the image data to determine the jackpot amount using OCR as discussed above but fails to teach that the symbols comprise ASCII characters. Nevertheless, it is implied or would have been obvious to one of ordinary skilled in the art. In analogous art to extracting data from printed form, Casey discloses a scanner converts printed image from the form into bi-level digital data which is transferred to the CPU and converted into an array of 0's and 1's (col. 3:49-53). Convention OCR software operates by recognizing characters from the array of digital data. The CPU then stores and/or displays the results of the OCR software operation to any of its peripheral devices. The output from operation of the OCR software is character data, represented for example in ASCII format, which can be easily manipulated by the CPU and stored or transmitted to peripheral devices (col.3:49-61). Therefore, it is implied or would have been obvious to translate the image of the jackpot amount into ASCII characters in order to convert the translated digital image data to character data.

Claims 18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2004/0106449) in view of Baumwald (US 2017/0091760) as applied to claims 14, 20 above, and further in view of Gagner (US 2011/0207531).

18, 24. Walker in view of Baumwald discloses the claimed invention of analyzing the image data to determine the jackpot amount using OCR as discussed above but fails to teach that the identifying information comprising information which identifies at least one of said video display, said electronic gaming device, and a game theme to which said progressive jackpot corresponds. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming systems, Gagner discloses a method of allowing a user to use a mobile device comprising a camera, and capturing data or images from a gaming machine (abstract, paragraphs 6-8, 15-, 12-22, 53). Gagner discloses the data can be text image (paragraph 7) and the mobile device can decode the text image using optical character recognition (paragraph 82). Gagner discloses an identification of the associated EGM (an identifier of the wagering game machine, paragraphs 8, 17, 22, 27, 33, 52). This helps the mobile device and users reviewing the information know where and what machine the player won the jackpot. It would have been obvious to one of ordinary skilled in the art at art before the effective filing date to modify Walker’s invention before the effective filing date and capture data of an identification of the associated EGM in order to determine where and what machine the player won the jackpot.

Claims 19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2004/0106449) in view of Baumwald (US 2017/0091760) as applied to claims 14, 20 above, and further in view of Letovsky (US 2002/0151363).

19, 25. Walker (US 2004/0106449) in view of Baumwald discloses the claimed invention as discussed above but fails to teach generating a timestamp, said timestamp comprising a date and a time, and associating said timestamp with said amount. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming systems Letovsky discloses a method and system that monitors gaming events at a gaming machine. Letovsky discloses the system may track detailed session information including customer and licensee identification, time played for each device, wagering device identification, win/loss amounts, funds transfer transactions, and date/time stamp of all transactions (paragraph 64). The account server maintains the record (paragraph 64). It would have been obvious to one of ordinary skilled in the art at art before the effective filing date to modify Walker’s invention and generate a timestamp and with date and time with said amount before the effective filing date for security and accounting purposes.

Claims 26, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2004/0106449) in view of Lyons (US 2012/0122558), Baumwald (US 2017/0091760) and Block (US 2011/0183732).

26. Walker discloses a jackpot monitoring system configured to indirectly determine an amount of a progressive jackpot which is displayed by a video display associated with an electronic gaming device, comprising: 
a software application, said software application comprising computer-readable code configured to be stored in a memory of a mobile image capture device in order to cause a processor of said mobile image capture device to: obtain data representing capture an image of said video display; and transmit said data to a remote jackpot monitoring server; (Walker discloses an information deriving device 125 comprising a camera to capture the display of the gaming device; paragraphs 40, 52, 53, 120, 131-132. Information deriving device may be mobile, phone; paragraphs 132, 554.); and
said remote jackpot monitoring server (server 135 in Fig. 1) comprising a controller, a memory, a database, and computer-readable code stored in said memory and configured to cause said controller to (505, 515, 520 in Fig. 5):
converting and determining, via said processor of said jackpot monitoring system said data representing said image to jackpot amount, said amount comprising said one or more numerical values (The information deriving device reads information directly from the display to determine the payout and payout information and therefore converts the image data to digital data and determines the payout amount and information; paragraphs 101-102, 137); and
storing, in said database, said amount (information deriving device communicates information to the information deriving device server to be stored, paragraphs 56-58).

Walker discloses the claimed invention as discussed above but fails to teach that the software application is a downloadable software application configured to be downloaded to the mobile image capture device;
the controller is configured to: convert said data representing said image to symbols; identify one or more “$” symbols in said symbols; identify the presence of one or more numerical values adjacent to said one or more “$” symbols; determine said amount of said progressive jackpot, said amount comprising said one or more numerical values; and 
said dataset including information regarding a time of said amount and information regarding said electronic gaming device. 
Nevertheless, such modification would been obvious to one of ordinary skilled in the art as discussed below.

As indicated above, Walker discloses that the information deriving device may be mobile device or a phone (paragraphs 132, 554). In an analogous art to using a mobile device or a phone to perform gaming applications in a casino environment. Lyons discloses that the player uses a camera of a mobile device to take a photo of a game result that satisfies a mobile promotion and transmit the photo of the game result to a weber service (abstract, paragraphs 9, 12). The photo of the game result is analyzed to confirm if the player has met a criteria for the mobile promotion (abstract, paragraphs 9, 12, 118). The game result can be a progressive jackpot in which the progressive prize value is validated (paragraphs 12, 13, 71, 111-113, 137). The gaming system uses object recognition and optical character recognition (paragraphs 71, 91, 107, 116, 136). Lyons discloses that the application on the mobile device is downloaded from an application store (e.g., a gaming manufacturer's application store, the Apple Application store, the Goggle Application Store, or the like) (paragraph 117, 121). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Walker’s invention and incorporate a downloadable software application configured to be downloaded to the mobile image capture device in order to provide the predictable result obtaining the software from an authorized location (i.e. gaming manufacturer’s application store).
In addition, optical character recognition is a well-known technology that determines text and symbols from images. In an analogous art to capturing images and determining data from the images, Baumwald discloses a method of an image of text and identifying the currency and the numerical symbol to determine the amount according to its currency (abstract). More specifically, Baumwald discloses than an OCR dictionary is used to convert the text images to numerical information and currency symbols (i.e. USD $) (paragraphs 37, 40). The OCR routine recognizes a series of non-numerical symbols and numbers within the analysis image (paragraph 49). The system identifies the currency symbol (i.e. $ symbol) to determine the type of and the numerical values adjacent to the currency symbol to determine the value amount in a particular currency. This information is used to convert the amount in one currency to another currency (abstract, paragraphs 37, 49-50, 53). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Walker’s invention and convert the image data into symbols, identify one or more “$” symbols, identify the presence of one or more numerical values adjacent to the one or more “$” symbols; and determine said amount of said progressive jackpot in order to provide the predictable result of determining the value amount of the jackpot in US currency using well-known optical character recognition technology.
In an analogous art to gaming systems Block discloses a method and system that monitors gaming events at a gaming machine. Block discloses that the system monitors the casino floor using an image capture device (cameras, paragraphs 54, 70). Block discloses that the camera can view the machines display screen (paragraph 95). The casino floor is monitored to capture activities including jackpot wins (paragraphs 29, 54, 96, 132). Block discloses that that the system can show past history of the activity for any requested time frame (paragraph 87) and activities are indexed with time related information/timestamps (paragraph 98). Block also discloses that the monitoring server collects information regarding said electronic gaming device (machine identifiers, paragraphs 56, 63). It would have been obvious to one of ordinary skilled in the art at art before the effective filing date to modify Walker’s invention and generate a timestamp and with time and information regarding said electronic gaming device in order to provide the predictable result of maintaining a record of gaming activities in the casino.

30. Walker in view of Baumwald and Block discloses the claimed invention as discussed but fails to explicitly state that the time information is provided by said mobile image capture device. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. Block discloses that that the system can show past history of the activity for any requested time frame (paragraph 87) and activities are indexed with time related information/timestamps (paragraph 98). There is only a finite number of components of the system (Fig. 3) such as the monitoring device or the monitory server. It would have been obvious to one of ordinary skilled in the art to provide the time information by the monitoring device since Block discloses that the monitoring device is part of the system that tracks the time information. Otherwise it would have been obvious to try to provide the time information by the image capture device since there is only a finite number of identified components of the system.

31. Walker discloses that the software application is configured to obtain said data representing an image of said display from a camera of said mobile image capture device (Walker discloses an information deriving device 125 comprising a camera to capture the display of the gaming device; paragraphs 40, 52, 53, 120, 131-132. Information deriving device may be mobile, phone; paragraphs 132, 554.).

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2004/0106449), Lyons (US 2012/0122558), Baumwald (US 2017/0091760) and Block (US 2011/0183732) as applied to claims 26 above, and further in view of Casey (US 5,140,650).

28. Walker in view of Baumwald discloses the claimed invention of analyzing the image data to determine the jackpot amount using OCR as discussed above but fails to teach that the symbols comprise ASCII characters. Nevertheless, it is implied or would have been obvious to one of ordinary skilled in the art. In analogous art to extracting data from printed form, Casey discloses a scanner converts printed image from the form into bi-level digital data which is transferred to the CPU and converted into an array of 0's and 1's (col.3:49-53). Convention OCR software operates by recognizing characters from the array of digital data. The CPU then stores and/or displays the results of the OCR software operation to any of its peripheral devices. The output from operation of the OCR software is character data, represented for example in ASCII format, which can be easily manipulated by the CPU and stored or transmitted to peripheral devices (col.3:49-61). Therefore, it is implied or would have been obvious to translate the image of the jackpot amount into ASCII characters in order to convert the translated digital image data to character data.

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2004/0106449), Lyons (US 2012/0122558), Baumwald (US 2017/0091760) and Block (US 2011/0183732) as applied to claim 26 above, and further in view of Gagner (US 2011/0207531).

29. Walker in view of Baumwald discloses the claimed invention of analyzing the image data to determine the jackpot amount using OCR as discussed above but fails to teach that the identifying information comprising information which identifies at least one of said video display, said electronic gaming device, and a game theme to which said progressive jackpot corresponds. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming systems, Gagner discloses a method of allowing a user to use a mobile device comprising a camera, and capturing data or images from a gaming machine (abstract, paragraphs 6-8, 15-, 12-22, 53). Gagner discloses the data can be text image (paragraph 7) and the mobile device can decode the text image using optical character recognition (paragraph 82). Gagner discloses an identification of the associated EGM (an identifier of the wagering game machine, paragraphs 8, 17, 22, 27, 33, 52). This helps the mobile device and users reviewing the information know where and what machine the player won the jackpot. It would have been obvious to one of ordinary skilled in the art at art before the effective filing date to modify Walker’s invention before the effective filing date and capture data of an identification of the associated EGM in order to determine where and what machine the player won the jackpot.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2004/0106449) in view of Baumwald (US 2017/0091760) as applied to claim 14 above, and further in view of Slomiany (US 8,460,092).

32-34. Walker discloses the claimed invention but fails to teach that the video display comprises a device included in an overhead signage associated with said electronic gaming device (claim 32); the video display is separate from the electronic gaming device (claim 33); and the video display is an independent device with respect to the electronic gaming device. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. Walker discloses that the payout can be a progressive jackpot (paragraph 306). In an analogous art to wagering games, Slomiany discloses that when providing a progressive jackpot awards, the award meter could be implemented on a display or screen or an individual gaming machine or a meters that are external to the gaming machine for example, overhead (col. 8:35-41). External meters for progressive awards are typically shown on LED, LCD plasma or other displays (col. 8:41-42). In a typical group progressive game, the gaming machines are positioned as a group with an external overhead display of progressive jackpot meters (col. 8:44-49). Walker also discloses that monitoring the gaming device includes monitoring a component of the gaming device, a peripheral device of the gaming device. An external overhead display that displays a progressive jackpot for a gaming machine is a peripheral device of the gaming machine that is also separate and independent of the gaming device. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Walker’s invention and incorporate an overhead, separate and independent video display device to display the progressive jackpot information, since Slomiany discloses that in a typical group progressive game, the gaming machines are positioned as a group with an external overhead display of progressive jackpot meters. The overhead display would allow a plurality of people to see the jackpot meter and encourage them to play.

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 

35 USC 101
Applicant argues that the claimed invention recites a technical solution to a technical problem. Applicant argues that a technical problem arises in that gaming machines and/or jackpot controller are generally not communicatively coupled to a central back end within the casino that allows the casino to gather and monitor the jackpots. Applicant argues that the casino might remedy that problem by connection g the jackpot controller and gaming machines to such a back end, but this is generally not cost feasible. Retrofitting the casino floor with communication cabling to each jackpot controller and/or machine would cost hundred of thousands of dollars. Furthermore, wireless communication is not generally a feasible solution.
However, Applicant has not explained how the current invention solves the problem Applicant has argued. Most modern casino have gaming machines and jackpot controllers that are in communication with the casino central back end. Applicant’s invention provides an alternative method of communication with the casino. The claimed invention requires monitoring a gaming machine or a jackpot display using an image capture device (i.e. mobile device or surveillance camera, claim 15 and 16). After the image is captured, the image is transmitted to jackpot monitoring system to convert the data and determine the jackpot amount. Applicant has not explained how the cost to install and secure the mobile device and surveillance camera at the gaming machine and/or jackpot display would be significantly cost effective than communication cables. Gaming machines would also need to be moved and repositioned in order for the image capture device to capture each gaming machine and display device. In addition, the jackpot monitoring system receives the image from the image capture device. The, image capture device would need to communicate with the jackpot monitoring system. Therefore, communication cables would also need to be installed since Applicant indicated that wireless communications is not generally a feasible solution. Installing a plurality of image capture devices to capture images of the gaming machines and jackpot display and then installing communication cables for the image capture devices to communicate with the jackpot monitoring system appears to cost more than simply installing communication cables on the gaming machines and jackpot display to communicate with the jackpot server.
	Applicant also argues that theirs is a problem that exist as to how to determine jackpot values from such an image. Mere conversion of the image to characters is insufficient because the jackpot display may display a variety of information including text and numbers that does not comprises a jackpot value. Applicant argues that claim recites a technical feature of converting the image to characters and then location the $ symbols in order to identify numbers associated therewith as actual jackpot values. However, the steps of identifying a prize is an organizing of human activity and a mental process. In addition, the courts have recognized that converting data such as text using a computer is well known or insignificant extra solution activity. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

Applicant cites Thales Visionix, Data Engine Technologies LLC, DDR Holdings, and Bascom, in that the claimed components involved convention, generic components that were combined in an unconventional manner. However, the claimed invention is not combined in an unconventional manner. The use of an image capture device to obtain an image of a jackpot and determine the prize value is conventional. The use of OCR to determine words, symbols, number, amounts, from an image is conventional. Applicant has not explained how prior OCR failed to determine a monetary amount from an image and how Applicant solved this particular problem.

35 USC 112
The rejection is withdrawn as necessitated by the amendment.

35 USC 103
New grounds of rejections have been made to address the amended limitations. (claims 26, 28-34).
Applicant argues that although Walker fails to teach a display of the jackpot amount because the information deriving device monitors the display screen of a gaming device. However, Walker discloses that, “the information deriving device may monitor a display screen of a gaming device (a display screen may be an area where a gaming device displays outcomes, credits won, a credit balance, the events of a bonus round, help features, and so on” (paragraph 101). “The information deriving device may monitor a more simple display, such as a dot matrix display located beneath a player tracking card reader, or a dedicated LCD display for showing a credit balance or a payout won” (paragraph 102). Walker discloses various games that can be played including a progressive jackpot game (paragraph 306). Therefore, winning a progressive jackpot game would result on a progressive jackpot prize to be won. The Credit won or the payout won for a progressive jackpot prize is an amount of a progressive jackpot.
Applicant argues that that the progressive jackpot won is not a progressive jackpot amount. However, the value of a progressive jackpot won is still a progressive jackpot amount. It appears that Applicant is arguing that amount won is not the same as a progressive jackpot meter that reflects the progressive jackpot value to be won. However, this is not claimed. Claims 32-34 suggest this limitation by indicating that the device is an overhead, separate or independent device from the electronic gaming machine. New grounds of rejection has been made to address the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715